Citation Nr: 1646397	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for left shoulder disability.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was scheduled for a Travel Board hearing in October 2016 but failed to show.  As the Veteran has not requested a new hearing or demonstrated good cause for his failure to show, the request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2015).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

A left shoulder disability, including left shoulder impingement/rotator cuff tear and status post rotator cuff repair, did not manifest in service and is not otherwise related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in October 2009 and November 2009, prior to the initial June 2010 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All available service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records and Social Security Administration (SSA) records have been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA examination was not obtained in connection with the claimed disability decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection.  Specifically, there is no credible evidence of an injury or other incident in service resulting in his current left shoulder disability.  While there is an indication that the Veteran has a current shoulder disability, there is no true indication that it is related to active duty.  As such, no examination is required.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

However, 38 C.F.R. § 3.303 (b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a)).

The Veteran asserts that he incurred a left shoulder disability in service.  Specifically, he contends that, while lifting weights above a moving ship, the ship lurched and caused his shoulder to posteriorly rotate, which caused him to feel a burning tear.  See, e.g., July 2010 VA orthopedic surgery note.

Turning to the evidence of record, service treatment records (STRs) are silent for complaints, treatment, or diagnosis of a left shoulder disability.  On October 1997 separation examination, clinical evaluation of the upper extremities was normal.  In the accompanying report of medical history, the Veteran denied painful or "trick" shoulder.

Post-service, a June 2009 VA treatment record reflected a complaint of chronic left shoulder pain.  The Veteran did not take any medications.  He reportedly injured the shoulder while lifting weights when he was out to sea and the ship "took a roll."  He reportedly was seen by a doctor and treated with ibuprofen.  The pain has progressively worsened.  He worked as a cook and had difficulty lifting.  Physical examination and x-ray were negative for any abnormalities.  The examiner diagnosed left shoulder arthralgia (pain).

In September 2009, the Veteran submitted a claim for service connection for left shoulder disability, asserting that he initially injured the shoulder in January 1997.

A June 2010 MRI showed left shoulder impingement/rotator cuff tear.

In his July 2010 notice of disagreement, the Veteran stated that his left shoulder injury required surgery and "you can tell the length of the injury by observing the scar tissue around the shoulder."

During a July 2010 VA orthopedic surgery visit, the Veteran complained of gradually worsening left shoulder pain with significant changes in the previous 18 to 24 months.  He reported initially injuring the shoulder in service while lifting weights.  He now felt "snap, crackle, and crunch."  He works in a warehouse and compensates with right arm when lifting objects.  He uses his left arm mostly as a guide rather than lifting (usually up to 70 pounds).

An October 2010 VA treatment record reflected a complaint of increasing left shoulder pain with more work.  He works in a warehouse and has to do a lot of lifting.

A February 2011 VA treatment record reflected treatment for left shoulder impingement.  The Veteran works in a warehouse and does heavy physical labor.

In April 2011, the Veteran underwent a rotator cuff repair.

In an August 2011 claim for SSA benefits, the Veteran reported that he worked as a "warehouse man" in a supply company between April 2006 and February 2009.

VA nurse practitioner notes dated November 2011 to February 2014 show that the Veteran still had pain, but demonstrated full range of motion of the shoulder with no crepitus and good strength.

Upon consideration of the above evidence, the Board finds that the weight of the evidence of record is against the Veteran's claim of service connection for a left shoulder disability.

There is no record of shoulder disability in service, and the Veteran specifically denied having or having had left shoulder symptoms at separation.  Examination of the musculoskeletal system at service discharge was negative for shoulder disability.  Further, the Veteran did not seek treatment for shoulder pain until June 2009, approximately 11 years after discharge from service and 12 years after the claimed initial injury.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  Moreover, the Veteran has reported working in a warehouse after service, which required heavy lifting.

The Board acknowledges the Veteran's contention that he had left shoulder symptoms since service.  However, on his application for compensation, he refers to VA treatment in 2009 as the initial post service treatment.  In fact, the Veteran claims a spike in left shoulder pain in recent years; it is not clear from the record that this increased pain was from the claimed in-service injury or from a post-service injury, to include his work duties in a warehouse from April 2006 to February 2009, prior to his initial treatment.  In summary, the Board does not find contentions that left shoulder problems occurred in service that persisted following active duty are credible.  Absent a showing of an incident in service that can be related to post service shoulder problems first documented years later, there is no basis for a grant of service connection.  

In summary, the objective evidence, to include the STRs, does not demonstrate left shoulder complaints, treatment, or diagnosis, including upon separation examination, and includes his denial of shoulder pain upon separation, and there is a lack of any competent evidence linking a current left shoulder disability to service.   The Board finds that the weight of the evidence of record is against a finding of service connection for a left shoulder disability, and that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left shoulder disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


